Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendments have been received.
New claims 14-20 are added.
Claims 1-20 are pending in this application and were examined on the merits.

Objection:
Claim 1 is objected to because of the following informalities: 
In claim 1, line 3, after having insert --anxiety or autism spectrum disorder (ASD) and --.
	In claim 1, last line, after bacteria insert --, thereby improving anxiety or autism spectrum disorder (ASD) in the subject--.
Appropriate correction is required.

	Double Patenting Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A)
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,111,914. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims of US Patent No. 10,111,914 disclose/teach:
1. A method for improving behavioral performance in a human subject, the method comprising: identifying a human subject who is at least 20 years old, having: anxiety, autism spectrum disorder (ASD), or schizophrenia; and an adult gut microbiota signature, said adult gut microbiota signature comprising at least 500 different species of microbes, as a human subject in need of improving behavioral performance; and administering to the human subject in need of improving behavioral performance an effective amount of one or more Bacteroides bacteria, thereby improving behavioral performance in the human subject. 
2. The method of claim 1, wherein the subject suffers from ASD. 
3. The method of claim 1, wherein the effective amount of one or more Bacteroides bacteria comprises B. fragilis. 
4. The method of claim 1, wherein the effective amount of one or more Bacteroides bacteria comprises B. fragilis, B. thetaiotaomicron, B. vulgatus, or a mixture of two or three of the listed bacteria. 
5. The method of claim 1, further comprising administering an amount of Enterococcus bacteria to the human subject. 
Bacteroides bacteria. 
7. The method of claim 6, wherein the one or more Bacteroides bacteria is B. fragilis. 
8. The method of claim 1, wherein the effective amount of one or more Bacteroides bacteria is in a composition substantially free of bacteria other than the Bacteroides bacteria. 
9. The method of claim 1, wherein the effective amount of one or more Bacteroides bacteria is in a composition substantially free of bacteria other than B. fragilis. 
10. The method of claim 1, wherein the effective amount of one or more Bacteroides bacteria is administered orally. 
11. The method of claim 1, wherein improving behavioral performance comprises improving a communication behavior, a repetitive behavior, anxiety, or a combination of two or three of these listed behaviors. 
12. The method of claim 1, wherein the effective amount of the one or more Bacteroides bacteria is administered in a single composition. 
13. The method of claim 1, wherein the effective amount of the one or more Bacteroides bacteria is administered in two or more compositions. 
14. The method of claim 5, wherein the Enterococcus bacteria is selected from the group consisting of: E. faecilis, E. faecium, E. hirae, E. avium, E. durans, E. gallinarum, and E. casseliflavus. 
15. The method of claim 1, wherein the gut microbiota signature comprises at least 1000 different species of microbes. 
16. The method of claim 1, wherein the gut microbiota signature comprises at least 500 different species of microbes as determined by comparison of sequences of 16s rRNA subunits. 

Therefore, the method or improving behavioral performance in a human subject as taught by claims of 1-16 of U.S. Patent No. 10,111,914 anticipates the method or improving behavioral performance in a subject, as disclosed by claims 1-20 of instant application.

	B)

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,675,310. Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims of US Patent No. 10,675,310 disclose/teach:
1. A method for improving behavioral performance in a subject, the method comprising: identifying the subject as a human who is at least three years old and in need of improvement of behavioral performance, wherein the subject in need of improvement of behavioral performance has an adult gut microbiota signature comprising at least 500 different species of microbes; and administering to the subject an effective amount of one or more Bacteroides bacteria, wherein the subject is administered no antibiotics, thereby improving the behavioral performance of the subject. 
2. The method of claim 1, wherein the subject suffers from anxiety, autism spectrum disorder (ASD), schizophrenia, or a pathological condition with one or more of the symptoms of ASD or schizophrenia. 
3. The method of claim 1, wherein the effective amount of one or more Bacteroides bacteria comprises B. fragilis. 
4. The method of claim 1, wherein the effective amount of one or more Bacteroides bacteria comprises B. fragilis, B. thetaiotaomicron, B. vulgatus, or a mixture of two or three of the listed bacteria. 
5. The method of claim 1, further comprising administering an amount of Enterococcus bacteria to the subject. 
6. The method of claim 1, wherein the one or more Bacteroides bacteria is B. fragilis. 

8. The method of claim 1, wherein the effective amount of Bacteroides bacteria is in a composition substantially free of bacteria other than B. fragilis. 
9. The method of claim 1, wherein the effective amount of one or more Bacteroides bacteria is administered orally. 
10. The method of claim 1, wherein improving behavioral performance comprises improving a communication behavior, a repetitive behavior, anxiety, or a combination of two or three of these listed behaviors. 
11. The method of claim 1, wherein the human subject is an adult. 
12. The method of claim 1, wherein the adult gut microbiota signature comprises phyla, in order of greatest to least abundance, of: (a) Firmicutes, Bacteroidetes, Actinobacteria, and Proteobacteria; or (b) Firmicutes, Actinobacteria, Bacteroidetes, and Proteobacteria. 
13. The method of claim 1, wherein the effective amount of the one or more Bacteroides bacteria is administered in a single composition. 
14. The method of claim 1, wherein the effective amount of the one or more Bacteroides bacteria is administered in two or more compositions. 
15. The method of claim 1, wherein the subject suffers from autism spectrum disorder (ASD). 
16. The method of claim 1, wherein the gut microbiota signature comprises at least 1000 different species of microbes. 
17. The method of claim 1, wherein the gut microbiota signature comprises at least 500 different species of microbes as determined by comparison of sequences of 16s rRNA subunits. 
18. The method of claim 5, wherein the Enterococcus bacteria is selected from the group consisting of: E. faecilis, E. faecium, E. hirae, E. avium, E. durans, E. gallinarum, and E. casseliflavus.

Therefore, the method for improving behavioral performance in a subject, the method comprising: identifying the subject as a human who is at least three years old and in need of improvement of behavioral performance, wherein the subject in need of improvement of behavioral performance has an adult gut microbiota signature comprising at least 500 different species of microbes; and administering to the subject an effective amount of one or more Bacteroides bacteria, wherein the subject is administered no antibiotics, thereby improving the behavioral performance of the subject, wherein the subject suffers from anxiety, autism spectrum disorder (ASD), as taught by claims of 1-18 of U.S. Patent No. 10,675,310 anticipate or make obvious the method or improving behavioral performance in a subject, as disclosed by claims 1-20 of instant application.

Conclusions:
No Claim(s) is allowed at this time.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KADE ARIANI/Primary Examiner, Art Unit 1651